department of the treasury k internal_revenue_service washington d c tax exempt and government entities jan uniform issue list tep na t3 legend taxpayer a ira x insurance_company p amount h amount k amount l amount m dear this is in response to your request dated date and supplemented by correspondence dated march date and date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a owned the individual_retirement_annuity ira ira x maintained by insurance_company p taxpayer a represents thaton september - she received a distribution from ira x of amount h and on september she page received a distribution of amount k taxpayer a asserts that her failure to accomplish a rollover of amount m a portion of amount h within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s involvement with the medical_condition of her husband prior to taking the distribution from ira x taxpayer a reacted to the events of her husband's diagnosis treatment regimen and expense of a life-threatening illness taxpayer a was in fear for her husband’s survival taxpayer a thought she had to withdraw funds to pay for medical treatments and insurance premiums and requested distributions from ira x to cover medical_expenses because her medical insurance had reached its limits in addition taxpayer a and her husband were in the process of selling their home and moving to a warmer climate taxpayer a represents that she became mentally un-focused to the point she made a rash decision to withdraw monies from her ira taxpayer a represents that she questioned her financial advisor about her ira withdrawal shortly before the expiration of the 60-day period and learned about the tax consequences of the distribution taxpayer a further represents that she took steps to create a rollover ira taxpayer a has provided a form_5498 ira contribution information showing a contribution of amount m into ira y in taxpayer a has also submitted account statements for ira x showing that amount m was redeposited into ira x in december taxpayer a has submitted documentation evidencing her husband's illness during the 60-day period based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in section ’ d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer page a has acknowledged that she took the distribution in order to pay medical_expenses and insurance premiums and not with an intention of rolling the money over into another ira in addition taxpayer a has not provided sufficient evidence as to where and when amounts were rolled over and that any of the factors enumerated in revproc_2003_16 prevented her from timely completing the rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount m from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions please contact se t ep ra t3 please address all correspondence to sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
